                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

ZURICH AMERICAN INSURANCE COMPANY )
                                  )
ET AL.,                           )
                                  )
      Plaintiffs,                 )
                                  )                           Case No. 4:20-cv-00763-FJG
v.                                )
                                  )                           JURY TRIAL DEMANDED
TEDROS LAKEW,                     )
                                  )
ET AL.,                           )
                                  )
      Defendants.                 )

                               FIRST AMENDED COMPLAINT

       COME NOW Plaintiffs, Zurich American Insurance Company (“Zurich”), and Amazon

Logistics, Inc. (“Amazon”), by and through the undersigned counsel, pursuant to 28 U.S.C. § 2201,

28 U.S.C. § 1332(a), and Rule 57 of the Federal Rules of Civil Procedure, and for their First

Amended Complaint, hereby state as follows:

                          PARTIES, JURISDICTION, AND VENUE

       1.      Zurich is an insurance company incorporated, organized, and existing under the

laws of the State of New York with its principal place of business in the State of Illinois, and it is

therefore a corporate resident and citizen of the State of New York and the State of Illinois.

       2.      Amazon is a corporation incorporated, organized, and existing under the laws of

the State of Delaware, with its principal place of business in the State of Washington, and it is

therefore a corporate resident and citizen of the State of Delaware and the State of Washington.

       3.      Defendant Tedros Lakew (“Lakew”) is an individual who is a resident and citizen

of the State of Texas. Lakew may be served at 4016 Reading Drive, Plano, TX 75093.




         Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 1 of 28
       4.      Defendant Merob Logistics, LLC (“Merob”) is a limited liability company existing

under the laws of the State of Texas, with its principal place of business in the State of Texas.

Upon information and belief, the members who own Merob are residents and citizens of the State

of Texas. Therefore, Merob is a corporate resident and citizen of the State of Texas. Merob may

be served at its registered agent Robel Kindane, 9550 Forest Ln. Ste. 343, Dallas, TX 75243.

       5.      Defendant Leslie M. Henson is an individual who, upon information and belief, is

a resident and citizen of the State of Oklahoma. Upon information and belief, this defendant is also

the personal representative of the Estate of Leslie S. Henson, an estate filed in the State of Missouri.

This defendant may be served at 11208 N. University Ave., Oklahoma City, OK 73114.

       6.      Defendant Patrick Henson is an individual who, upon information and belief, is a

resident and citizen of the State of Missouri. This defendant may be served at 916 Park Street,

Carrollton, MO 64633.

       7.      Defendant Charles Henson is an individual who, upon information and belief, is a

resident and citizen of the State of Missouri. This defendant may be served at 295 South 6th Street,

Breckenridge, MO 64625.

       8.      Defendant American Millennium Insurance Company (“American Millennium”) is

an insurance company incorporated, organized, and existing under the laws of the State of New

Jersey, with its principal place of business in the State of New Jersey. Therefore, American

Millennium is a corporate resident and citizen of the State of New Jersey. This defendant may be

served at its principal business office at 1011 Route 22, Ste. 102, Bridgewater, NJ 08807.

       9.      Jurisdiction is proper with this Court pursuant to 28 U.S.C. § 2201 because Zurich

is seeking a determination of its rights and obligations under a policy of insurance under which the

Defendants contend there is coverage for a wrongful death claim and lawsuit filed in Missouri for




         Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 2 of 28
which all of the Defendants consented to Missouri jurisdiction, and because the conduct of the

Defendants which amounted to breaches of the insurance policy and breaches of duties owed to

Plaintiffs occurred in Missouri. Jurisdiction is also proper with this Court pursuant to 28 U.S.C. §

1332(a) because the parties are of diverse citizenship and the amount in controversy exceeds

Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs.

       10.      Venue is proper with this Court pursuant to 28 U.S.C. § 1391(a) and Local Rule 3.2

because a substantial part of the events or omissions giving rise to this action occurred in Jackson

County, Missouri, and because Defendant Patrick Henson resides in Carroll County, Missouri.

                                  GENERAL ALLEGATIONS

                                            The Policy

       11.      Zurich brings this action seeking an interpretation of an insurance policy and a

declaration of its rights and obligations thereunder.

       12.      Zurich issued to Amazon.com, Inc. as named insured an insurance policy, Policy

No. BAP 4678512-06, with effective dates of January 1, 2019 to January 1, 2020 (the “Policy”).

A copy of the Policy is attached hereto as Exhibit A and is incorporated by reference as if fully set

forth herein.

       13.      Amazon is an insured under the Policy.

       14.      Subject to certain terms, provisions, definitions, limitations, and exclusions, the

Policy provides commercial general liability insurance with a limit of liability of $10,000,000.

       15.      The Policy also contains a provision requiring Amazon to pay a deductible for any

payment Zurich makes under the Policy in response to any claim asserted against any insured

under the Policy. This provision gives Amazon a material interest in the determination of coverage

under the Policy.




         Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 3 of 28
       16.     The Policy contains the following relevant provisions, among others:

                                                 ***

SECTION IV – BUSINESS AUTO CONDITIONS
The following conditions apply in addition to the Common Policy Conditions:
A.     Loss Conditions
                                                …
       2.     Duties In The Event Of Accident, Claim, Suit Or Loss
              We have no duty to provide coverage under this policy unless there has been full
              compliance with the following duties:
              a.      In the event of “accident”, claim, “suit” or “loss”, you must give us or our
                      authorized representative prompt notice of the “accident” or “loss”. Include:
                      (1)     How, when and where the “accident” or “loss” occurred;
                      (2)     The “insured’s” name and address; and
                      (3)     To the extent possible, the names and addresses of any injured
                              persons and witnesses.
              b.      Additionally, you and any other involved “insured” must:
                      (1)     Assume no obligation, make no payment or incur no expense
                              without our consent, except at the “insured’s” own cost.
                      (2)     Immediately send us copies of any request, demand, order, notice,
                              summons or legal paper received concerning the claim or “suit”.
                      (3)     Cooperate with us in the investigation or settlement of the claim or
                              defense against the “suit”.
                      (4)     Authorize us to obtain medical records or other pertinent
                              information.

                                                 ***

                                          The accident

       17.     On December 6, 2019, Lakew was driving a tractor-trailer unit along Interstate 35

in Chase County, Kansas.

       18.     Lakew was using a tractor owned or leased by his employer, Merob, to haul a trailer

owned by Amazon Logistics, Inc.

       19.     Lakew, on behalf of Merob, was hauling the Amazon trailer pursuant to a

transportation agreement between Amazon and Merob known as the Amazon Relay Carrier Terms

of Service and Amazon Relay Program Policies (“Relay Carrier Terms”). A copy of the Relay

Carrier Terms is attached hereto as Exhibit B.




         Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 4 of 28
       20.    Pursuant to the Relay Carrier Terms, Merob is required to indemnify and hold

harmless Amazon from any third-party claim, liability, loss, damage, cost, or expense incurred by

Amazon arising from or relating to the death of any person due to an act or omission of Merob or

its personnel, or by any negligence or willful misconduct by Merob or its personnel.

       21.    The Relay Carrier Terms also prohibit Merob from consenting to the entry of a

judgment or settle any claim without Amazon’s prior written consent.

       22.    The Relay Carrier Terms also require Merob to maintain business auto liability

coverage that extends coverage to Amazon as an additional insured.

       23.    On December 6, 2019, Merob was insured under a business auto policy issued by

American Millennium.

       24.    Upon information and belief, Amazon is an additional insured under Merob’s

American Millennium policy.

       25.    At some point during the late night of December 6, 2019, Lakew was involved in a

collision with a vehicle driven by Leslie S. Henson (“Decedent”).

       26.    Neither Lakew nor Merob notified Zurich of the accident involving Decedent.

                      The Defendants’ collusive and concealing conduct

       27.    At some point prior to April 1, 2020, Defendants Leslie M. Henson, Patrick

Henson, and Charles Henson (collectively, the “Hensons”) asserted a claim for the death of

Decedent against Lakew and Merob.

       28.    Neither Lakew nor Merob nor American Millennium notified Zurich or Amazon of

the Hensons’ wrongful death claim.

       29.    The Hensons were represented by attorneys Tim Dollar and JJ Burns of the Dollar

Law Firm.




         Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 5 of 28
        30.     The Dollar Law Firm handled a wrongful death claim in Spring 2020 which

involved Zurich and Amazon; as a result of that litigation, the Dollar Law Firm became familiar

with the insurance policies maintained by Amazon, as well as the agreements Amazon maintains

with its contract carriers.

        31.     Upon information and belief, at some point prior to April 2020, the Defendants

colluded with one another and a proposed non-execution agreement which was crafted in Missouri

with the intention to conceal the accident and claim from Zurich and Amazon and prejudice Zurich

and Amazon in their ability to contest issues concerning liability and damages arising out of the

accident.

        32.     Neither Lakew nor Merob nor American Millennium notified Zurich or Amazon of

the proposed non-execution agreement.

        33.     Instead, defense counsel for Lakew and Merob, who had been hired as agents of

American Millennium and were acting in the course and scope of that agency, participated in the

non-execution agreement with the understanding that the agreement among defendants would be

concealed and the accident and wrongful death claim would be concealed from Zurich and Amazon

and prejudice Zurich and Amazon in their ability to contest issues concerning liability and damages

arising out of the accident and wrongful death claims.

        34.     On or about April 28, 2020, Lakew and Merob, with the knowledge, consent, and

agreement of American Millennium, entered into a non-execution agreement with the Hensons. A

copy of the non-execution agreement is attached hereto as Exhibit C.

        35.     Among the terms of the non-execution agreement were that the Hensons would file

a wrongful death action against Lakew and Merob in the Circuit Court of Jackson County,

Missouri, and that Lakew and Merob would not challenge jurisdiction or venue of Missouri.




            Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 6 of 28
       36.     Neither Lakew nor Merob nor American Millennium notified Zurich or Amazon of

the non-execution agreement nor the fact that a lawsuit was to be filed or was filed.

       37.     On April 13, 2020, the Hensons filed suit against Lakew and Merob in the Circuit

Court of Jackson County, Missouri, Case No. 2016-CV10652. A copy of the petition is attached

hereto as Exhibit D.

       38.     Pursuant to the non-execution agreement, the attorney representing Lakew and

Merob accepted service of the lawsuit and despite the fact that it was known by the defendants that

Amazon and Zurich had an interest in the lawsuit said lawsuit was concealed from Plaintiffs and

Plaintiffs were not notified of the lawsuit.

       39.     Neither Lakew nor Merob nor American Millennium ever notified Zurich or

Amazon of the lawsuit before any hearing was held by the court approving the agreements that

had been entered into by the defendants.

       40.     On May 13, 2020, Lakew and Merob, though the defense attorneys hired and

controlled by American Millennium, filed an answer to the wrongful death petition, wherein they

specifically did not raise defenses to jurisdiction and venue in Missouri. A copy of the answer is

attached hereto as Exhibit E.

       41.     Neither Lakew nor Merob nor American Millennium ever notified Zurich or

Amazon that they had entered an answer in the wrongful death action.

       42.     On May 19, 2020, the Hensons, Lakew, and Merob, with the participation of the

defense attorneys hired by American Millennium, filed in Missouri a joint motion to approve a

wrongful death settlement and distribution, which consisted of a request that the court approve the

non-execution agreement. A copy of the motion is attached hereto as Exhibit F, and its terms are

fully incorporated by reference as if fully set forth herein.




         Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 7 of 28
       43.     Neither Lakew nor Merob nor American Millennium ever notified Zurich or

Amazon of this motion.

       44.     The trial court in Jackson County, Missouri, entered an order approving the non-

execution agreement on May 28, 2020. A copy of the order is attached hereto as Exhibit G.

       45.     Neither Lakew nor Merob nor American Millennium ever notified Zurich or

Amazon of this order.

       46.     American Millennium knew or should have known that there was coverage for

Lakew and Merob under Amazon’s insurance policy, yet, in perpetration of the agreement to

conceal all of this activity from Plaintiffs, American Millennium and its defense attorneys failed

to notify Plaintiffs, or any other insurer of the claim, lawsuit, or agreement. In failing to do so,

American Millennium unfairly prejudiced the rights of Amazon, and Zurich, as well as its own

insureds/clients Lakew and Merob.

       47.     Around this time, Lakew and Merob came to be represented by attorney Rick

Holtsclaw as their personal counsel and the appointed counsel by defendant American Millennium

withdrew.

       48.     Upon information and belief, the law firm representing the class plaintiffs arranged

for Rick Holtsclaw to become personal counsel for Lakew and Merob to effectuate the plan to

conceal the claim, lawsuit, and settlement agreement from Zurich and Amazon and prejudice

Zurich and Amazon in their ability to contest issues concerning jurisdiction, venue, liability and

damages arising out of the accident.

       49.     The firm representing the class plaintiffs instructed Rick Holtsclaw to send a tender

letter to Zurich which contained vague and indefinite information as well as other insurance

companies and agencies known by the firm to insure Amazon and specifically instructed Rick




         Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 8 of 28
Holtsclaw to tender defense and indemnity of Merob and Lakew but without mentioning or

referencing Amazon, a Zurich insured, a Zurich policy number, the lawsuit, the non-execution, or

any information that would allow an insurer to determine under what insurance policy the claim

was being made. See Exhibit H for a copy of said letter that was generated as a result.

       50.     Despite the collusive nature of the request, Rick Holtsclaw obliged and sent Exhibit

H.

       51.     In Exhibit H dated June 23, 2020, Mr. Holtsclaw, counsel for Lakew and Merob

finally advised Zurich that they had been involved in an accident. However, the letter failed to

disclose the existence of the lawsuit or any of the agreements between the parties, it failed to

disclose the fact that an Amazon trailer was involved in the accident, and it failed to disclose the

basis for coverage under any insurance policy issued by Zurich.

       52.     Pursuant to the non-execution agreement, defense counsel for Lakew and Merob,

hired by American Millennium, withdrew from the wrongful death action.

       53.     The Jackson County trial court granted the attorney’s motion to withdraw, though,

the judge noted that the motion was “reluctantly” granted. See Exhibit I.

       54.     At some point in time prior to August 28, 2020, Lakew and Merob entered into an

agreement to arbitrate the wrongful death action in Missouri.

       55.     Neither Lakew nor Merob ever provided Zurich or Amazon a copy of the arbitration

agreement.

       56.     Counsel for Lakew and Merob did not advise Zurich of the arbitration agreement

until a letter dated August 28, 2020, which was received by Zurich on August 31, 2020. Counsel

for Lakew and Merob further advised that the arbitration would take place on September 3, 2020.




         Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 9 of 28
       57.     Upon information and belief, the arbitration took place in Missouri on September

3, 2020, and the arbitrator issued an arbitration award of $11,071,647.82 on September 9, 2020.

The arbitration award is attached hereto as Exhibit J.

       58.     Among its findings of fact and conclusions of law, the arbitration award applied the

law of Missouri, Texas, and Oklahoma when determining which state’s law applied to the

wrongful death action, even though the accident occurred in the middle of Kansas. Notably,

application of Kansas law would have resulted in the application of statutory damage caps and

more limited categories of recoverable damages.

       59.     At no point did Zurich or Amazon consent or agree to any of the aforementioned

events leading up to the arbitration award. Zurich and Amazon did not even have notice or

knowledge of those events, other than the letters dated June 23, 2020 and August 28, 2020.

       60.     Leslie M. Henson filed a motion for confirmation of the arbitration award on

September 18, 2020 in the Circuit Court of Jackson County, Missouri. A copy of this motion is

attached as Exhibit K. The Circuit Court confirmed the award as a judgment entered on September

24, 2020. A copy of the Judgment is attached as Exhibit L. That matter has been appealed to the

Court of Appeals for the Western District of Missouri. A copy of the Notice of Appeal is attached

hereto as Exhibit M.

       61.     The Henson Defendants have now filed a garnishment action against Zurich, with

the cooperation of Lakew and Merob, through which the Henson Defendants seek to garnish the

full Zurich policy limits, including the Amazon deductible. That action has been removed to this

Court with Case Number 2:20-cv-4222-FJG.

       62.     Due to the failure to provide prompt notice and failure to cooperate by Merob and

the Hensons, and the entering into the agreements without the consent of Plaintiffs, the Plaintiffs




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 10 of 28
have been prejudiced in that they have lost the ability to defend their interests, investigate the

claim, and assert defenses to liability and damages; if Zurich and Amazon had been afforded those

opportunities, they would have been able to mitigate the damages assessed against Lakew and

Merob to an amount significantly less than the arbitrator’s award.

                         COUNT I - DECLARATORY JUDGMENT
                    Zurich and Amazon v. Lakew, Merob, and the Hensons

       63.     Zurich and Amazon hereby incorporates and re-alleges each and every allegation

set forth in Paragraphs 1 through 62, above.

       64.     An actual case or controversy of a justiciable nature exists between Zurich and

Amazon and the defendants concerning the rights and obligations of each party under the Policy,

and litigation as to this controversy is inevitable and imminent.

       65.     The resolution of the matters raised in this Complaint for Declaratory Judgment

will dispose of all issues and disputes between the parties.

       66.     All necessary and proper parties are before the Court with respect to the matters in

controversy.

       67.     Zurich and Amazon have no adequate remedy at law.

       68.     As conditions precedent to coverage, the Policy requires that prompt notice of any

claim, suit, or proceeding be provided to Zurich, and that anyone claiming coverage as an insured

cooperate with Zurich and assume no obligation without Zurich’s consent.

       69.     Lakew and Merob materially breached these conditions precedent to coverage in a

multitude of ways, including, but not limited to:

               a.      Failing to notify Zurich of the accident;

               b.      Failing to notify Zurich of the initial claim;

               c.      Entering into the non-execution agreement without Zurich’s consent;




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 11 of 28
              d.      Failing to notify Zurich of the non-execution agreement;

              e.      Failing to notify Zurich of the wrongful death petition;

              f.      Filing an answer to the wrongful death petition without consultation with

                      Zurich and by omitting meritorious defenses that Zurich would have raised;

              g.      Failing to notify Zurich of the answer to the wrongful death petition;

              h.      Failing to notify Zurich of the motion to approve the non-execution

                      agreement;

              i.      Failing to notify Zurich of the court order approving the non-execution

                      agreement;

              j.      Entering into an arbitration agreement without Zurich’s consent;

              k.      Failing to notify Zurich of the arbitration agreement;

              l.      Proceeding to arbitration without Zurich’s consent;

              m.      Failing to notify Zurich of the arbitration date; and

              n.      Any other acts or omissions revealed during discovery in this case and

                      further investigation.

       70.    The aforementioned material breaches of the Policy’s conditions precedent to

coverage directly and proximately resulted in actual and substantial prejudice to Zurich and

Amazon, including, but not limited to:

              a.      An inability to investigate the accident;

              b.      An inability to respond to and negotiate the initial claim and any initial

                      demand;

              c.      An inability to challenge jurisdiction and venue of Jackson County,

                      Missouri in the wrongful death action;




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 12 of 28
               d.     An inability to move to dismiss the wrongful death action on the bases of

                      lack of personal jurisdiction and/or improper venue;

               e.     An inability to develop facts concerning liability and damages in written

                      discovery, depositions, and other discovery methods;

               f.     An inability to challenge the applicability of the law of any state other than

                      Kansas, the state of the accident, where statutory damage caps, limited

                      wrongful death recovery, and other substantive defenses are available;

               g.     An inability to try to case to a jury, or even a neutral arbitrator;

               h.     An inability to participate in a trial, arbitration, or other proceeding, to

                      develop evidence, cross-examine witnesses, or make arguments concerning

                      liability and damages; and

               i.     Any further ways revealed during further investigation of this matter.

       71.     The $11,000,000+ arbitration award is a direct and proximate result of the prejudice

suffered by Zurich and Amazon (pursuant to its deductible obligations under the Policy) as a direct

and proximate result of Lakew’s and Merob’s breaches of the conditions precedent to coverage

under the Policy.

       72.     But for the aforementioned breaches of the conditions precedent to coverage under

the Policy, Zurich and Amazon would have been able to control the defense and develop and assert

defenses and arguments which would have resulted in a substantially lower award of damages.

       73.     Since Merob and Lakew repeatedly materially breached the aforementioned

conditions precedent to coverage under the Policy, and because Zurich and Amazon were actually

and substantially prejudiced by those breaches, Zurich and Amazon owe no duty to indemnify

Merob or Lakew for the arbitrator’s award or any subsequent related judgment.




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 13 of 28
       74.       Furthermore, since the arbitration award was the result of collusion on the part of

all of the Defendants, as set forth above, the arbitration award cannot be binding upon Zurich or

Amazon and collusion serves as an additional defense to coverage since public policy prohibits

recovery under these circumstances.

       WHEREFORE, Plaintiffs Zurich American Insurance Company and Amazon Logistics,

Inc. respectfully request this Court to declare the rights and obligations of the parties under the

Policy, and to enter judgment in favor of Zurich and Amazon, adjudging and declaring that there

is no coverage for the underlying lawsuit or any of the damages alleged therein, that Zurich has no

duty to indemnify Merob or Lakew for the arbitration award or any related judgment, and that

Zurich and Amazon are entitled to such further relief as the Court deems just and proper under the

circumstances.

                            COUNT II – BREACH OF CONTRACT
                                     Amazon v. Merob

       75.       Amazon hereby incorporates and re-alleges each and every allegation set forth in

Paragraphs 1 through 74, above.

       76.       Amazon’s contract with Merob, the Relay Carrier Terms, prohibited Merob from

consenting to the entry of a judgment or settle any claim without Amazon’s prior written consent.

       77.       Merob materially breached the contract by concealing the accident, claim, non-

execution agreement, lawsuit, and arbitration from Amazon and participating in the same without

Amazon’s prior written consent.

       78.       Amazon has suffered damages directly and proximately resulting from Merob’s

breach of contract, including, but not limited to, payment of the deductible under the Policy,

attorneys’ fees, and other costs.




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 14 of 28
       WHEREFORE, Plaintiff Amazon Logistics, Inc. respectfully requests that the Court enter

judgment in favor of Amazon and against Merob, awarding Amazon all damages to which it is

entitled under the applicable law resulting from Merob’s material breach of contract, and for such

further relief as the Court deems just and proper under the circumstances.

                   COUNT III – CONTRACTUAL INDEMNIFICATION
                                  Amazon v. Merob

       79.     Amazon hereby incorporates and re-alleges each and every allegation set forth in

Paragraphs 1 through 78, above.

       80.     Amazon’s contract with Merob, the Relay Carrier Terms, required Merob to

indemnify and hold harmless Amazon from any third-party claim, liability, loss, damage, cost, or

expense incurred by Amazon arising from or relating to the death of any person due to an act or

omission of Merob or its personnel.

       81.     Pursuant to the deductible provision in the Policy, Amazon has and will incur

losses, damages, costs, and expenses arising from or relating to the death of Decedent, which has

been claimed to have been due to the acts or omissions of Merob and its personnel Lakew.

       82.     Amazon has suffered damages directly and proximately resulting from Merob’s

breach of contract and failure to indemnify Amazon, including, but not limited to, payment of the

deductible under the Policy, attorneys’ fees, and other costs.

       WHEREFORE, Plaintiff Amazon Logistics, Inc. respectfully requests that the Court enter

judgment in favor of Amazon and against Merob, awarding Amazon all damages to which it is

entitled under the applicable law resulting from Merob’s material breach of contract, and for such

further relief as the Court deems just and proper under the circumstances.

                                 COUNT IV – BAD FAITH
                               Amazon v. American Millennium




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 15 of 28
       83.     Amazon hereby incorporates and re-alleges each and every allegation set forth in

Paragraphs 1 through 82, above.

       84.     Amazon was an additional insured under the insurance policy that American

Millennium issued to Merob.

       85.     As an additional insured, Amazon is owed a duty of good faith and fair dealing by

American Millennium.

       86.     American Millennium acted in bad faith toward the interests of Amazon in the

following particulars:

               a.        Concealing the claim, non-execution agreement, lawsuit, and arbitration

                         from Amazon;

               b.        Exhausting the policy limits without obtaining a release of Amazon, leaving

                         Amazon exposed to judgment against its personal assets;

               c.        Placing its own interests ahead of Amazon’s by seeking to get out of paying

                         for defense costs at the expense of Amazon’s ability to contest liability and

                         damages which ultimately will cause Amazon to pay the deductible; and

               d.        Causing Merob to breach its contractual agreements with Amazon which

                         prohibit Merob from consenting to the entry of a judgment or settle any

                         claim without Amazon’s prior written consent.

       87.     As a direct and proximate result of American Millennium’s bad faith toward its

additional insured Amazon, Amazon has sustained damages in the form of having to pay its

deductible, attorney fees, and other costs.




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 16 of 28
       88.     American Millennium’s bad faith toward its additional insured Amazon

demonstrated a conscious disregard for the well-being of Amazon and its interests, thereby

entitling Amazon to an award of punitive damages.

       WHEREFORE, Plaintiff Amazon Logistics, Inc. respectfully requests that the Court enter

judgment in favor of Amazon and against American Millennium, awarding Amazon all damages

to which it is entitled under the applicable law resulting from American Millennium’s bad faith

handling of the insurance claims, including punitive damages and attorneys’ fees, and for such

further relief as the Court deems just and proper under the circumstances.

       COUNT V – BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING
                       Zurich v. American Millennium

       89.     Zurich hereby incorporates and re-alleges each and every allegation set forth in

Paragraphs 1 through 88, above.

       90.     American Millennium issued to named insured Merob Logistics LLC and/or Uber

Trucking LLC, a policy of insurance with policy number PMTUS3200148, with effective dates of

June 20, 2019 to June 20, 2020 (hereafter, the “American Millennium Policy”). An uncertified

copy of the American Millennium Policy is attached hereto as Exhibit N.

       91.     The American Millennium Policy provides liability coverage to Merob Logistics,

LLC, Tedros Lakew, and Amazon Logistics. Inc., for the accident involving Mr. Lakew and Leslie

S. Henson on or about December 6, 2019, in Kansas and Amazon is an insured on the American

Millennium policy for said accident.

       92.     At the time, the Zurich Policy at issue in this litigation additionally provided

liability coverage to Merob Logistics, LLC, Tedros Lakew and Amazon Logistics, Inc., for the

same accident, subject to the terms, conditions and provisions of the Zurich Policy and provided




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 17 of 28
the insureds dutifully performed their duties under the Zurich policy’s terms and conditions,

including the notice and cooperation provisions in Count I.

        93.     Additional excess liability coverage also existed for this loss by virtue of a separate

$15,000,000.00 excess insurance policy issued to Amazon by Liberty Mutual, subject to the terms,

conditions and provisions of said policy, which was available to American Millennium’s insureds

for this accident.

        94.     While the Zurich Policy is “excess” to the American Millennium Policy with

respect to the indemnity obligations owed by the insurers, pursuant to the terms, conditions and

provisions of the policies, both American Millennium and Zurich were entitled to oversee and

control the defense of the claims arising out of the accident occurring on or about December 6,

2019, in Kansas and both were “primary” policies of insurance with respect to these insurers’ duty

to defend.

        95.     American Millennium was placed on notice of the loss and retained Counsel Byron

Bowles and Alan Fogelman of the law firm McAnany, Van Cleave & Phillips, P.A.

        96.     Despite being placed on notice of the loss and claims involving mutual insureds

and despite the contractual obligations of its insured Merob Logistics, American Millennium and

its insureds Merob Logistics and Tedros Lakew did not notify Zurich or Amazon of the loss/claim

of the Henson Defendants, nor did American Millennium notify Zurich or Amazon that counsel

was being retained by American Millennium.

        97.     Instead, American Millennium agreed to exhaust its full $1,000,000.00 policy limit

pursuant to a collusive Non-Execution Agreement signed by Merob Logistics, LLC, Tedros Lakew

and the Henson Defendants in March and April of 2020.




         Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 18 of 28
       98.      American Millennium did not notify Zurich or Amazon of the collusive Non

Execution Agreement or that American Millennium’s full policy limits were being exhausted to

the exclusion of Amazon. Instead American Millennium and its counsel colluded with counsel for

the Henson Defendants to enter into a collusive agreement that adversely affected its insured

Amazon and co-insurer Zurich, despite American Millennium’s duties to its insured Amazon and

Zurich and in violation of the contractual obligations of Merob to Amazon.

       99.      American Millennium did not notify Zurich or Amazon that pursuant to the

collusive terms and conditions of the Non Execution Agreement, Lakew and Merob, by and

through counsel retained by and paid for by American Millennium, were agreeing to waive

defenses and legal rights available to them in direct violation of the terms, conditions and

provisions of the Zurich policy.

       100.     American Millennium, through the attorneys it retained, Lakew, Merob, the Henson

Defendants and their attorneys all knew of the contractual duties of Merob to Amazon and knew,

should have known and had reason to know of the existence of the other insurers that had an

interest in and afforded coverage for this accident including Zurich, subject to the terms, conditions

and provisions of the Zurich Policy and provided the insureds dutifully performed their duties

under the Zurich policy’s terms and conditions, including the notice and cooperation provisions in

Count I.

       101.     Pursuant to the collusive terms of the Non-Execution Agreement, counsel retained

by and paid for by American Millennium, Alan Fogelman and Byron Bowles, without notice to

Zurich or Amazon, accepted service of process for Texas citizens Lakew and Merob of a wrongful

death lawsuit filed against them in the Circuit Court of Jackson County, Missouri, with Case No.

2016-CV10652.




           Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 19 of 28
       102.    Pursuant to the collusive terms of the Non-Execution Agreement, American

Millennium’s Counsel, without notice to Zurich or Amazon, filed an Answer in the name of Lakew

and Merob in Jackson County Case No. 2016-CV10652.

       103.     Pursuant to the collusive terms of the Non-Execution Agreement, American

Millennium’s Counsel, without notice to Zurich or Amazon, did not seek to remove the case to

Federal Court or to have the case transferred to the United States District Court for the District of

Kansas.

       104.    Pursuant to the collusive terms of the Non-Execution Agreement, American

Millennium’s Counsel, without notice to Zurich or Amazon, expressly waived Lakew and Merob’s

defenses to jurisdiction and venue and expressly agreed that Jurisdiction and Venue were proper

in Missouri Case No. 2016-CV10652, despite no party to the action being a Missouri citizen and

despite the accident having occurred in the State of Kansas.

       105.    Pursuant to the collusive terms of the Non-Execution Agreement, American

Millennium’s counsel, without notice to Zurich or Amazon, assisted with the filing of the

necessary pleadings in Missouri Case No. 2016-CV10652 to secure Court approval of a wrongful

death settlement incorporating therein the collusive terms and conditions of the Non-Execution

Agreement.

       106.    Pursuant to the collusive terms of the Non-Execution Agreement and having

eliminated its obligation to pay future defense costs despite there being tens of millions of dollars

in insurance coverage for the claims arising out of the accident at issue, subject to the terms,

conditions and provisions of the Zurich Policy and provided the insureds dutifully performed their

duties under the Zurich policy’s terms and conditions, including the notice and cooperation




          Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 20 of 28
provisions in Count I, American Millennium thereafter consented to the withdrawal of its counsel

from the litigation, without providing notice to Zurich or Amazon.

       107.    By virtue of having entered into the collusive non execution agreement to the

detriment of Zurich and co-insured Amazon and without providing them notice, American

Millennium’s intent was to avoid incurring ongoing costs of defending the interest of its insureds

including Merob, Lakew and Amazon.

       108.    By the time American Millennium’s counsel withdrew from the litigation,

American Millennium paid its full $1,000,000.00 policy limit while leaving multiple insureds

exposed to significant claims arising out of the accident at issue and waiving defenses that could

have and would have been raised by Zurich and Amazon had those entities timely been provided

notice by American Millennium.

       109.    Zurich and American Millennium insured similar parties and risks such that

American Millennium, the insurer having received notice of the claims and litigation at issue, owed

Zurich duties, including the duty of good faith and fair dealing as to matters involving the parties’

mutual insureds and risks covered by both policies, subject to the terms, conditions and provisions

of the Zurich Policy and provided the insureds dutifully performed their duties under the Zurich

policy’s terms and conditions, including the notice and cooperation provisions in Count I..

       110.    American Millennium materially breached the duties owed to Zurich in a multitude

of ways, including, but not limited to:

               a.      Failing to notify Zurich or Amazon of the accident/claim of the Hensons;

               b.      Failing to notify Zurich or Amazon of the initial claim of the Hensons;




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 21 of 28
       c.     Allowing, encouraging and arranging for mutual insureds to enter into the

non-execution agreement without Zurich’s consent or notice to Zurich or Amazon that such

action was occurring;

       d.     Failing to notify Zurich or Amazon of American Millennium’s policy limits

              payment in conjunction with the non-execution agreement;

       e.     Failing to notify Zurich or Amazon of the wrongful death litigation filed in

              Missouri State Court;

       f.     Failing to notify Zurich or Amazon of the retention of counsel;

       g.     Failing to notify Zurich or Amazon that American Millennium’s counsel

              was agreeing to accept service of the lawsuit and was filing an Answer

              whereby Lakew and Merob, with the consent of American Millennium,

              were intentionally waiving meritorious defenses that Zurich would have

              been entitled to raise pursuant to the terms, conditions and provision of the

              Zurich policy and provided the insureds dutifully performed their duties

              under the Zurich policy’s terms and conditions, including the notice and

              cooperation provisions in Count I.;

       h      Failing to notify Zurich or Amazon of the motion to approve the non-

              execution agreement and the efforts by American Millennium’s counsel to

              see that the agreement obtained court approval;

       i.     Failing to notify Zurich or Amazon of the court order approving the non-

              execution agreement;




Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 22 of 28
               j.     Failing to notify Zurich or Amazon that American Millennium’s counsel

                      was withdrawing from the litigation despite the known existence of tens of

                      millions of dollars in insurance being available for the claim at issue;

               k.     Failing to notify Zurich or Amazon that Lakew and Merob were entering

                      into an arbitration agreement prior to the formal withdrawal of American

                      Millennium’s counsel;

               l.     Any other acts or omissions revealed during discovery in this case and

                      further investigation.

       111.    The aforementioned material breaches of the duties American Millennium owed to

Zurich, directly and proximately resulted in actual and substantial prejudice to Zurich, including,

but not limited to:

               a.     The inability to investigate the accident/claim of the Hensons;

               b.     The inability to respond to and negotiate the initial claim and any initial

                      demand;

               c.     The inability to timely enforce the terms, conditions and provisions of the

                      Zurich Policy and specifically to ensure that the insurers’ mutual insureds

                      challenged jurisdiction and venue in the wrongful death action;

               d.     The inability to timely enforce the terms, conditions and provisions of the

                      Zurich Policy and specifically to ensure that the insurers’ mutual insureds

                      moved to dismiss the wrongful death action on the bases of lack of personal

                      jurisdiction and/or improper venue;

               e.     The inability to timely enforce the terms, conditions and provisions of the

                      Zurich Policy and specifically to ensure that the wrongful death claim at




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 23 of 28
                     issue against the insurers’ mutual insureds was litigated in the appropriate

                     venue and that the laws of the appropriate venue were applied to the dispute.

              f.     The inability to timely enforce the terms, conditions and provisions of the

                     Zurich Policy and specifically to ensure that the insurers’ mutual insureds

                     developed all relevant facts concerning liability and damages in written

                     discovery, depositions, and other discovery methods;

              g.     The inability to timely enforce the terms, conditions and provisions of the

                     Zurich Policy and specifically to ensure challenges were adequately raised

                     as to the applicability of the law of any state other than Kansas, the state of

                     the accident, where statutory damage caps, limited wrongful death recovery,

                     and other substantive defenses are available;

              h.     The inability to timely enforce the terms, conditions and provisions of the

                     Zurich Policy and specifically to ensure that the claims at issue were tried

                     to a jury, or even a neutral arbitrator;

              i.     The inability to timely enforce the terms, conditions and provisions of the

                     Zurich Policy and specifically to ensure full and proper participation in a

                     trial, arbitration, or other proceeding, to develop evidence, cross-examine

                     witnesses, or make arguments concerning liability and damages; and

              j.     Any further ways revealed during further investigation of this matter.

       112.   Zurich is now being called upon to pay on behalf of Merob and Lakew the sum of

$10,000,000.00 due to American Millennium’s breaches outlined herein and as a result of the

collusive agreement entered into without the knowledge of either Zurich of Amazon.




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 24 of 28
          113.   But for the aforementioned breaches of duties owed by American Millennium to

Zurich, Zurich would have been able to control the defense and develop and assert defenses and

arguments in the appropriate venue which would have resulted in a substantially lower award of

damages, assuming such damages would have even exceeded the limits of the American

Millennium policy in the first place.

          114.   The $10,000,000.00 sum now being sought from Zurich should be paid by

American Millennium, should such payments be required to be made by anyone, due to the

breaches of the duties American Millennium owed to Zurich and the prejudicial damages sustained

by Zurich as a result thereof.

          115.   American Millennium’s intentional breach of duties owed to Zurich demonstrated

a conscious disregard for the well-being of Zurich and its interests, thereby entitling Zurich to an

award of punitive damages.

          WHEREFORE, Plaintiff Zurich American Insurance Company respectfully requests that

the Court enter judgment in favor of Zurich and against American Millennium, awarding Zurich

all damages to which it is entitled under the applicable law resulting from American Millennium’s

material breach of duties owed to Zurich, including punitive damages, costs and attorneys’ fees,

and for such further relief as the Court deems just and proper under the circumstances.

                         COUNT VI – EQUITABLE SUBROGATION
                             Zurich v. American Millennium

          116.   Zurich hereby incorporates and re-alleges each and every allegation set forth in

Paragraphs 1 through 115, above.

          117.   Zurich’s insured, Amazon, was also an insured under the American Millennium

policy.




          Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 25 of 28
       118.     As an insured, Amazon is owed a duty of good faith and fair dealing by American

Millennium.

       119.     American Millennium acted in bad faith toward the interests of Amazon in the

following particulars:

                a.       Concealing the claim, non-execution agreement, lawsuit, and arbitration

                         from Amazon;

                b.       Exhausting the policy limits without obtaining a release of Amazon, leaving

                         Amazon exposed to judgment against its personal assets;

                c.       Placing its own interests ahead of Amazon’s by seeking to get out of paying

                         for defense costs at the expense of Amazon’s ability to contest liability and

                         damages which ultimately will cause Amazon to pay the deductible; and

                d.       Causing Merob to breach its contractual agreements with Amazon which

                         prohibit Merob from consenting to the entry of a judgment or settle any

                         claim without Amazon’s prior written consent.

       120.     As a direct and proximate result of American Millennium’s bad faith toward its

mutual insured, Amazon, Zurich has sustained damages in that the Henson Defendants now seek

to garnish from Zurich the sum of $10,000,000.00, which includes a deductible owed by the

insurer’s mutual insured, Amazon, in the amount of $8,000,000.00.

       121.     The $10,000,000.00 sum now being sought from Zurich and Amazon should be

paid by American Millennium, should such payments be required to be made by anyone, due to

American Millennium’s bad faith and the damages sustained by Zurich and Amazon as a result

thereof.




           Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 26 of 28
       WHEREFORE, Plaintiff Zurich American Insurance Company respectfully requests that

the Court enter judgment in favor of Zurich and against American Millennium, awarding Zurich

all damages to which it is entitled under the applicable law resulting from American Millennium’s

bad faith actions directed at Zurich’s mutual insured and Zurich’s damages resulting therefrom,

and for such further relief as the Court deems just and proper under the circumstances


                                                    Respectfully submitted,


                                                    /s/ Russell F. Watters
                                                    Russell F. Watters, MO #25758
                                                    T. Michael Ward, MO #32816
                                                    Lucas J. Ude, MO #66288
                                                    Joseph P. Krispin, MO #69181
                                                    Brown & James, P.C.
                                                    800 Market Street, Ste. 1100
                                                    Saint Louis, Missouri 63101
                                                    314-421-3400
                                                    314-421-3128 (fax)
                                                    rwatters@bjpc.com
                                                    mward@bjpc.com
                                                    lude@bjpc.com
                                                    jkrispin@bjpc.com
                                                    Attorneys for Plaintiff Zurich

                                                    /s/ Selena J. Linde
                                                    Selena J. Linde, DC # 462061
                                                    Perkins Cole
                                                    700 13th Street, NW
                                                    Suite 800
                                                    Washington, D.C. 20005-3960
                                                    202-654-6200
                                                    202-654-9952 (fax
                                                    slinde@perkinscole.com
                                                    Attorneys for Plaintiff Amazon

                                                    /s/ John W. Grimm
                                                    John W. Grimm, MO #34834
                                                    The Limbaugh Firm
                                                    407 N. Kingshighway
                                                    Suite #400




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 27 of 28
                                                   Cape Girardeau, MO 63701
                                                   573-335-3316
                                                   573-335-0621 (fax)
                                                   jgrimm@limbaughlaw.com
                                                   Attorneys for Plaintiff Amazon

                               CERITFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was sent via the
Court’s electronic filing system this 24th day of February, 2021, to all counsel of record.


                                                   /s/ Russell F. Watters_____ _______


#24980556.1




        Case 4:20-cv-00763-FJG Document 63 Filed 02/24/21 Page 28 of 28
